Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 1 of 54




     EXHIBIT C




                                                                  Exhibit C
            Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD PageReceived
                                                                           2 of 54and E-Filed for Record
                                                                                                          2/18/2020 4:30 PM
                                                                                                  Melisa Miller, District Clerk
                                           Request for Service                                   Montgomery County, Texas
                                                                                              Deputy Clerk, Sarah Introligator
                                   Montgomery County District Clerk
             20-02-02336                            Montgomery County - 410th Judicial District Court
CASE NUMBER: _______________________ CURRENT COURT: ________________________________________

Name(s) of Documents to be served: _____________________________________________________________
 ____________________________________________________________________________________________
 ____________________________________________________________________________________________
FILE DATE of document(s) to be served: ______________________ Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):
Issue Service to: _______________________________________________________________________________
Address of Service:_____________________________________________________________________________
City, State & Zip: ______________________________________________________________________________
Agent (if applicable): ___________________________________________________________________________
        Check here to have citation addressed to wherever the addressee may be found.
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)
   Citation for Personal Service            Secretary of State Citation ($12.00)           Civil Injunction/TRO
   Citation by Posting                      Highway Commission ($12.00)                    Precept
   Citation by Publication                  Commissioner of Insurance ($12.00)             Subpoena
   Citation Scire Facias                    Capias (not an E‐Issuance)                     Other (Please describe)
   Writ of Garnishment                      Temporary Restraining Order (Family)
   Writ of Sequestration                    Temporary Ex Parte Protective Order
   Writ of Attachment                       Notice of Appl. For Protective Order
   Writ of Habeas Corpus                    Notice of Hearing/Show Cause
                                                                                        (See additional forms for
   Notice of Foreign Judgment (UIFSA)                                                   Post Judgment Service)
   Notice of Foreign Judgment (UCCJEA)      (by certified mail service)
   Writ of Withholding ($15.00 ‐ certified mail by District Clerk only)
   Notice of Termination of Child Support ($15.00 ‐ certified mail by District Clerk only)
SERVICE BY: (Check the appropriate box.)
    E‐Issuance by District Clerk (No Service Copy Fees Charged) (Note:) CAPIAS is not an E‐Issuance Option
*Citations returned electronically will be e‐served through E‐file Texas to requesting attorney/pro se.
    ATTORNEY PICK‐UP (phone or email contact): ________________________________________________
    MAIL to attorney at Attorney of Record’s address on file in case record.
    CERTIFIED MAIL by District Clerk
    Regular Mail (only available for Expedited Foreclosures and UIFSA Foreign Judgments
    CIVIL PROCESS SERVER ‐ Authorized Person to Pick‐up: __________________Phone: _________________
    OTHER, explain: _________________________________________________________________________
Issuance of Service requested by:
Attorney/Party Name: _______________________________________Bar# or ID: ______________________
Mailing Address: ___________________________________________________________________________
Phone Number: ___________________________
           Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 3 of 54

                                            CITATION
Cause Number: 20-02-02336

Clerk of the Court                                     Attorney Requesting Service
Melisa Miller                                          Jesse S. Corona
P.O. Box 2985                                          12807 Haynes Road
Conroe, Texas 77305                                    Building E
                                                       Houston TX 77066
                                   THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    Texas Allstate Vehicle and Property Insurance Company
       Registered Agent CT Corporation System
       1999 Bryan Street Suite 900
       Dallas TX 75201-3136


You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 410th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 18th day of February, 2020 numbered
20-02-02336 on the docket of said court, and styled, Richard Cogdill, Patricia Cogdill VS. Texas Allstate
Vehicle and Property Insurance Company

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 2nd day of March,
2020.


                                                             Melisa Miller, District Clerk
                                                             Montgomery County, Texas

                                                             By:_____________________________________
                                                             Deven Maropis, Deputy
            Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 4 of 54
OFFICER’S RETURN
Cause No. 20-02-02336                          Court No: 410th Judicial District Court
Style: Richard Cogdill, Patricia Cogdill VS. Texas Allstate Vehicle and Property Insurance Company
To:            Texas Allstate Vehicle and Property Insurance Company
Address:       Registered Agent CT Corporation System
               1999 Bryan Street Suite 900
               Dallas TX 75201-3136

Came to hand the ___day of ____________, 20__, at _______ o’clock, and executed in _________________ County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:
Name                   Date/Time           Place, Course and distance from Courthouse
______________         ____________ _____________________________________________________
Manner of service: ________________________________________________________________________
*And not executed as to the defendants(s) ____________________________________________________
The diligence used in finding said defendant(s) being:
_________________________________________________________________________________________
And the cause of failure to execute this process is:
_________________________________________________________________________________________
And information received as to the whereabouts of said defendant(s) being:
_________________________________________________________________________________________
FEES:
Serving Petition and Copy       $_________
                                                          ________________________OFFICER
TOTAL                           $_________
                                                             ____________________County, Texas
                                                            By: ________________________, Deputy

AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:                  _________________________________
My full name is _____________________________________                 Declarant/Authorized Process Server
My date of birth is ___/___/____, and my address is                   _________________________________
_____________________________________________________.                ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT                                         SWORN AND SUBSCRIBED ON
Executed in___________________, County, State of __________,
on the _____day of ________________, 20____.                          ________________________________
                                                                      DATE
___________________________________
Declarant/Authorized Process Server
___________________________
ID# & Exp. Of Certification                                           ________________________________
                                                                      NOTARY
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD PageReceived
                                                                     5 of 54and E-Filed for Record
                                                                                                    3/26/2020 2:32 PM
                                                                                             Melisa Miller, District Clerk
                                                                                            Montgomery County, Texas
                                                                                           Deputy Clerk, Patricia Morrill

                                                   CAUSE NO. 20-02-02336

   RICHARD COGDILL,                                              IN THE DISTRICT COURT
   PATRICIA COGDILL,

         Plaintiffs,
                                                                 410TH JUDICIAL DISTRICT
   vs.

   TEXAS ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY,                                   MONTGOMERY COUNTY, TEXAS

         Defendant.

         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,

SUED HEREIN AS TEXAS ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY, Defendant in the above styled and numbered cause of action, and in response to the

complaints filed against it, would respectfully show unto this Honorable Court and Jury as follows:

                                                           I.

                                                    GENERAL DENIAL

          At this time, Defendant asserts a general denial to Plaintiffs’ Original Petition and all

amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,

and respectfully requests the Court and jury to require Plaintiffs to prove the claims, charges and

allegations, by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                                           II.

                                                    SPECIFIC DENIALS

          Plaintiffs’ claims are barred or limited, in whole or in part, by policy exclusions and/or


 Cogdill, et al. vs. Allstate                                                               Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0554551432.1
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 6 of 54



limitations which are listed in the policy made the basis of this suit.

          Plaintiffs failed to comply with certain conditions precedent to the policy prior to filing

this lawsuit.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.

          Plaintiffs’ claims are barred, in whole or in part, as the claimed damages were not caused by the

alleged date of loss and/or alleged weather event.

          Plaintiffs’ claims are barred, in whole or in part, because the losses alleged by Plaintiffs were

proximately caused in whole or in part by the fault, negligence, or failure to mitigate damages by

Plaintiffs.

          Defendant hereby gives notice that it intends to rely upon such other defenses as may become

available or apparent during the course of discovery and thus reserve the right to amend this answer.

                                                           III.

          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiffs disclose

within thirty days of service of this request, the information and material described in Rule 194.2(a)

through (l).

          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,

Defendant further requests disclosure of any and all documents, electronic information, and

tangible items that you have in your possession, custody or control and which may be used to

support your claims or defenses.

                                                          IV.

          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil

Procedure and tenders the jury fee.



 Cogdill, et al. vs. Allstate                                                                    Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0554551432.1
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 7 of 54



                                                          V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs recover nothing

of and from the Defendant by reason of this suit, that Defendant be discharged without delay, with costs of

court, and for such other and further relief, both general and special, at law and in equity, to which

Defendant may be justly entitled, and for which Defendant will in duty bound, forever pray.

                                                               Respectfully submitted,

                                                               SUSAN L. FLORENCE & ASSOCIATES




                                                               KIMBERLY BLUM
                                                               TBN: 24092148

                                                               811 Louisiana St Ste 2400
                                                               Houston, TX 77002-1401
                                                               HoustonLegal@allstate.com
                                                               (713) 336-2812
                                                               (877) 684-4165 (fax)

                                                               ATTORNEY FOR DEFENDANT
                                                               ALLSTATE VEHICLE AND PROPERTY
                                                               INSURANCE COMPANY, SUED
                                                               HEREIN AS TEXAS ALLSTATE
                                                               VEHICLE AND PROPERTY
                                                               INSURANCE COMPANY




 Cogdill, et al. vs. Allstate                                                                    Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0554551432.1
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 8 of 54



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 26th day

of March, 2020, to:

Jesse S. Corona
Texas Bar No. 24082184
Southern District Bar No. 2239270
THE CORONA LAW FIRM, PLLC
12807 Haynes Road, Bldg. E
Houston, Texas 77066
Telephone: 281-882-3531
Facsimile: 713-678-0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFFS                                   VIA E-SERVE




                                                          KIMBERLY BLUM




 Cogdill, et al. vs. Allstate                                                                      Page 4 of 4
 Defendant’s Original Answer and Request for Disclosure
 0554551432.1
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD PageReceived
                                                                   9 of 54and E-Filed for Record
                                                                                                          2/18/2020 4:30 PM
                                                                                                  Melisa Miller, District Clerk
                                                                                                 Montgomery County, Texas
                                                                                              Deputy Clerk, Sarah Introligator
                                         20-02-02336
                              CAUSE NO. __________________


RICHARD COGDILL,            §                                  IN THE DISTRICT COURT
PATRICIA COGDILL,           §
                            §                    Montgomery County - 410th Judicial District Court
    Plaintiffs,             §
                            §
vs.                         §                                  OF MONTGOMERY COUNTY,
                            §
TEXAS ALLSTATE VEHICLE AND  §
PROPERTY INSURANCE COMPANY, §
                            §
    Defendant.              §                                  _____ JUDICIAL DISTRICT


                            PLAINTIFFS’ ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Plaintiffs RICHARD COGDILL and PATRICIA COGDILL, and

complain of Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

(“ALLSTATE”). In support of such claims and causes of action, Plaintiffs respectfully show

unto this Honorable Court and Jury as follows:

                             I. DISCOVERY CONTROL PLAN

       1.1     Discovery in this case should be conducted in accordance with a Level 3 tailored

discovery control plan pursuant to Texas Rule of Civil Procedure 190.4. Plaintiffs affirmatively

plead this suit is not governed by the expedited-actions process in Texas Rule of Civil Procedure

169, as Plaintiffs seeks monetary relief over $100,000.

                                         II. PARTIES

       2.1     Plaintiffs, RICHARD COGDILL and PATRICIA COGDILL are residents of

Montgomery County, Texas.

       2.2     Defendant,    ALLSTATE        VEHICLE         AND        PROPERTY           INSURANCE



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                                        PAGE -1-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 10 of 54



COMPANY, is a foreign company engaged in the business of insurance in this state. It may be

served with process by serving its registered agent, CT Corporation System, by certified mail,

return receipt requested, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever

it may be found. Plaintiffs request citation be issued and E-served to Plaintiffs’ attorney’s office

at this time if possible; or mailed back to Plaintiffs’ attorney’s office if not.

                               III. JURISDICTION AND VENUE

        3.1     This Court has jurisdiction over this case in that the amount in controversy

exceeds the minimum jurisdictional limits of this Court.

        3.2     Venue is proper in Montgomery County, Texas, because all or a substantial part

of the events giving rise to the lawsuit occurred in this county, and the insured property that is

the basis of this lawsuit is located in Montgomery County, Texas.

                        IV. AGENCY AND RESPONDEAT SUPERIOR

        4.1     Whenever in this Petition it is alleged that Defendant did any act or thing, it is

meant that Defendant or its agents, officers, servants, employees, or representatives did such a

thing. It was also done with the full authorization or ratification of Defendant or done in the

normal routine, course and scope of the agency or employment of Defendant or its agents,

officers, servants, employees, or representatives.

                                 V. CONDITIONS PRECEDENT

        5.1     All conditions precedent to recovery have been performed, waived, or have

occurred.

                         VI. FACTS APPLICABLE TO ALL COUNTS

        6.1     Plaintiffs are the owners of a Texas Homeowner’s Policy number 844322829

issued by ALLSTATE (the “Policy”).



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -2-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 11 of 54



         6.2   Plaintiffs own the insured property, which is specifically located at 15 Scarlet

Sage Place, Spring, Texas 77381 (the “Property”).

         6.3   ALLSTATE, or its agent(s), sold the Policy, insuring and covering the Property

against damages from storm-related events, to Plaintiffs.

         6.4   On or about May 9, 2019, Plaintiffs experienced a storm(s) that damaged the

Property. In its track, the storm(s) left behind widespread damage to the Property, Plaintiffs’

home.

         6.5   The Plaintiffs timely submitted a claim to ALLSTATE. ALLSTATE assigned

various adjusters to adjust the claim. However, ALLSTATE and its agents were not diligent in

investigating Plaintiffs’ loss. ALLSTATE failed to timely and accurately investigate the covered

loss. ALLSTATE assigned claim number 0554551432 to Plaintiffs’ claim.

         6.6   Ultimately, ALLSTATE, inspected Plaintiffs’ property after the storm(s). During

the inspection, ALLSTATE, was tasked with the responsibility of conducting a thorough and

reasonable investigation of Plaintiffs’ claim, including determining the cause of, and then

quantifying the damage done to Plaintiffs’ home.

         6.7   ALLSTATE prepared a repair estimate which did not account for all of the

covered damages. Further, even the damages that were accounted for were vastly under-scoped.

Thus, Defendant ALLSTATE demonstrated it did not conduct a thorough investigation of the

claim.

         6.8   Defendant ALLSTATE failed to fairly evaluate and adjust Plaintiffs’ claim as

they are obligated to do under the Policy and Texas law. By failing to properly investigate the

claim and wrongfully denying full coverage to Plaintiffs, ALLSTATE engaged in unfair

settlement practices by misrepresenting material facts to Plaintiffs.



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                           PAGE -3-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 12 of 54



       6.9       Defendant ALLSTATE failed to perform its contractual duty to adequately

compensate Plaintiffs under the terms of the Policy. Specifically, Defendant ALLSTATE failed

and refused to properly pay proceeds for the Policy, although due demand was made for

proceeds to be paid in an amount sufficient to cover the damaged property, and all conditions

precedent to recovery upon the Policy had been carried out and accomplished by Plaintiffs.

Defendant ALLSTATE’s conduct constitutes a material breach of the insurance contract.

       6.10      Defendant ALLSTATE misrepresented to Plaintiffs that the damage to the

Property was not covered under the Policy, even though the damage was caused by a covered

peril. Defendant’s conduct constitutes a violation of the Unfair Settlement Practices specified in

Tex. Ins. Code § 541.060(a)(1).

       6.11      Defendant ALLSTATE’s repair estimate under-scoped the covered damages and

misrepresented the benefits under the Policy, which promised to pay the amount of loss to the

Plaintiffs. Defendant’s conduct constitutes a violation of the Misrepresentation Regarding Policy

or Insurer section specified in Tex. Ins. Code § 541.051(1)(B).

       6.12      Defendant ALLSTATE failed to make an attempt to settle Plaintiffs’ claims in a

prompt and fair manner, although they were aware of its liability to Plaintiffs was reasonably

clear under the Policy. Defendant’s conduct constitutes a violation of the Unfair Settlement

Practices specified in Tex. Ins. Code § 541.060(a)(2)(A).

       6.13      Defendant ALLSTATE failed to explain to Plaintiffs why full payment was not

being made. Furthermore, Defendant did not communicate that future payments would be

forthcoming to pay for the entire losses covered under the Policy, nor did Defendant provide any

explanation for the failure to adequately settle Plaintiffs’ claims, in violation of Tex. Ins. Code §

541.060(a)(3).



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE -4-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 13 of 54



       6.14      Defendant ALLSTATE failed to affirm or deny coverage of Plaintiffs’ claim

within a reasonable time. Specifically, Plaintiffs did not receive timely indication of acceptance

or rejection, regarding the full and entire claim, in writing from Defendant. Defendant’s conduct

constitutes a violation of the Unfair Settlement Practices specified in Tex. Ins. Code §

541.060(a)(4).

       6.15      Defendant ALLSTATE refused to fully compensate Plaintiffs under the terms of

the Policy, even though Defendant failed to conduct a reasonable investigation. Specifically,

Defendant ALLSTATE performed a results/outcome-oriented investigation of Plaintiffs’ claim,

which resulted in a biased, unfair and inequitable evaluation of Plaintiffs’ losses to the Property.

Defendant’s conduct constitutes a violation of the Unfair Settlement Practices specified in Tex.

Ins. Code § 541.060(a)(7).

       6.16      Defendant ALLSTATE misrepresented the insurance policy sold to Plaintiffs by

(1) making an untrue statement of material fact regarding coverage; (2) failing to state a material

fact necessary to make other statements made not misleading, considering the circumstances

under which the statements were made; (3) making a statement in a manner that would mislead

a reasonably prudent person to a false conclusion of a material fact regarding coverage; (4)

making a material misstatement of law; and/or (5) failing to disclose a matter required by law to

be disclosed, including failing to make a disclosure in accordance with another provision of the

Texas Insurance Code, in violation of Section 541.061 of the same.

       6.17      Defendant ALLSTATE failed to meet its obligation under the Texas Insurance

Code regarding timely acknowledging Plaintiffs’ claim, beginning an investigation of Plaintiffs’

claim, and requesting all information reasonably necessary to investigate Plaintiffs’ claim within

the statutorily mandated deadline. Defendant’s conduct constitutes a violation of the Prompt



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -5-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 14 of 54



Payment of Claims subchapter specified in Tex. Ins. Code § 542.055.

       6.18    Defendant ALLSTATE failed to accept or deny the Plaintiffs’ full and entire

claim within the statutory mandated deadline of receiving all necessary information.

Defendant’s conduct constitutes a violation of the Prompt Payment of Claims subchapter

specified in Tex. Ins. Code § 542.056.

       6.19    Defendant ALLSTATE failed to meet its obligations under the Texas Insurance

Code regarding payment of claims without delay. Specifically, Defendant has delayed full

payment of Plaintiffs’ claim longer than allowed and, to date, Plaintiffs have not yet received full

payment for Plaintiffs’ claim.     Defendant’s conduct constitutes a violation of the Prompt

Payment of Claims subchapter specified in Tex. Ins. Code § 542.058.

       6.20    From the point in time Plaintiffs’ claim was presented to Defendant ALLSTATE,

the liability of Defendant to pay the full claim in accordance with the terms of the Policy was

reasonably clear. However, Defendant ALLSTATE has refused to pay Plaintiffs in full, despite

there being no basis whatsoever on which a reasonable insurance company would have relied to

deny the full payment. Defendant’s conduct constitutes a breach of the common law duty of

good faith and fair dealing.

       6.21    As a result of Defendant’s wrongful acts and omissions, Plaintiffs were forced to

retain the professional services of the attorney and law firm who are representing Plaintiffs with

respect to these causes of action. On or about October 8, 2019, Plaintiffs’ counsel sent a letter

of representation requesting various documents related to the storm(s), including a certified true

copy of the complete policy covering the property on the date of loss, with all endorsements.

       6.22    On or about December 4, 2019, Plaintiffs’ counsel sent a Texas Insurance Code

542A Notice and Texas Deceptive Trade Practices Act (“DTPA”) Demand letter to the



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -6-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 15 of 54



Defendant. The letter gave Defendant a statement of the acts or omissions giving rise to the

claim and included the specific amount alleged to be owed by the insurer on the claim for

damage to or loss of a covered property, as well as the amount of reasonable and necessary

attorney’s fees incurred by Plaintiffs as of the date of the Notice. The letter also informed

Defendant of potential violations under the DTPA and Insurance Code related to its handling and

adjusting of Plaintiffs’ claim and potential claims, including attorney’s fees, statutory penalty

interest, and additional damages arising from those violations. The Notice and Demand letter

provided Defendant with the statutorily mandated sixty days to respond, and an opportunity to

resolve the claim without extended litigation costs. The letter was submitted with a line-itemed

Xactimate damage estimate with color photos, detailing the exact damages at the Property and

the costs to repair it. Defendant acknowledged the letter, then maintained its previous claims

stance and denied the Demand in its entirety in a letter to the Plaintiffs’ counsel dated December

13, 2019; satisfying the sixty-one day statutory notice requirement, as well as the statutory

requirement that Defendant either deny a DTPA and Insurance Code Demand or be allotted a

sixty-day time period to attempt to resolve the claim before a Petition is to be filed. In that same

correspondence Defendant requested a re-inspection of the Property, which took place on

December 30, 2019. Following that re-inspection, Defendant again denied the Demand in a

letter on January 3, 2020.

       6.23    On February 5, 2020, Plaintiffs submitted a supplemental Proof of Loss to

ALLSTATE. Defendant again requested another re-inspection, which took place on February

12, 2020.

       6.24    To date, Defendant ALLSTATE has failed to and refused to pay Plaintiffs for the

proper repair of the property. Plaintiffs’ experience is not an isolated case. The acts and



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -7-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 16 of 54



omissions of Defendant committed in this case, or similar acts and omissions, occur with such

frequency that they constitute a general business practice of Defendant with regard to handling

this type of claim. Defendant’s entire process is unfairly designed to reach favorable outcomes

for the company at the expense of the policyholder.

                                           VII. COUNTS

       7.1     Plaintiffs incorporate by reference all facts, statements, and allegations set forth in

all previous paragraphs, as if set forth in full in each cause of action that follows.

       7.2     COUNT 1 – BREACH OF CONTRACT

               a.      At the time of the loss, Plaintiffs had valid, enforceable insurance contract

       in place, issued by Defendant (the “Policy”). Plaintiffs were the insured of the contract.

       Plaintiffs fully performed their contractual obligations by making premium payments as

       required by the insurance contract, and at all times complied fully with all material

       provisions of the Policy.

               b.      According to the Policy that Plaintiffs purchased, Defendant ALLSTATE

       had the duty to investigate and pay Plaintiffs’ policy benefits for claims made for covered

       damages, including additional benefits under the Policy, resulting from the damages. As

       a result of these damages, which result from covered perils under the Policy, the

       Plaintiffs’ home has been damaged.

               c.      Defendant ALLSTATE’s failure to properly investigate and refusal, as

       described above, to pay the adequate compensation as it is obligated to do under the

       terms of the Policy in question and under the laws of the State of Texas, constitutes a

       material breach of Defendant ALLSTATE’s contract with Plaintiffs. As a result of this

       breach of contract, Plaintiffs have suffered the damages that are described in this Petition,



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                                 PAGE -8-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 17 of 54



       the producing cause of which is Defendant’s actions.

       7.3      COUNT 2 – PROMPT PAYMENT OF CLAIMS; VIOLATION OF TEXAS
                          INSURANCE CODE §542, ET SEQ.

                a.     Under the Texas Insurance Code, Defendant ALLSTATE had a duty to

       investigate and pay Plaintiffs’ claim under the Policy in a timely manner. Defendant

       ALLSTATE violated Chapter 542 of the Texas Insurance Code by not timely:

       (1) commencing its investigation of the claim; (2) requesting information needed to

       investigate the claim; (3) communicating with its insured regarding the status of its

       investigation, including failing to accept or reject Plaintiffs’ claim in writing within the

       statutory timeframe; (4) conducting its investigation of the claim; and (5) paying the

       claim.

                b.     All of the above-described acts, omissions, and failures of Defendant are a

       producing cause of Plaintiffs’ damages that are described in this Petition. Defendant

       ALLSTATE is therefore liable under Chapter 542 for penalty interest at the rate set forth

       in the statute, and attorney’s fees taxed as costs of this suit.

                c.     Additionally, if it is determined Defendant ALLSTATE owes Plaintiffs

       any additional money on Plaintiffs’ claim, then Defendant has automatically violated

       Chapter 542 in this case.

       7.4      COUNT 3 – UNFAIR INSURANCE PRACTICES; VIOLATION OF
                          TEXAS INSURANCE CODE § 541, ET SEQ.

                a.     As an insurer, Defendant ALLSTATE owes statutory duties to Plaintiffs

       as its insured. Specifically, the Texas Insurance Code prohibits Defendant ALLSTATE

       from engaging in any unfair or deceptive act or practice in the business of insurance.

                b.     By its acts, omissions, failures, and conduct, Defendant ALLSTATE has



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                              PAGE -9-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 18 of 54



       engaged in unfair and deceptive acts or practices in the business of insurance in violation

       of 541 of the Texas Insurance Code. Such violations include, without limitation, all the

       conduct described in this Petition, plus Defendant’s unreasonable delays and under-

       scoping in the investigation, adjustment, and resolution of the Plaintiffs’ claim, plus

       Defendant’s failure to pay for the proper repair of the Plaintiffs’ home on which liability

       had become reasonably clear. They further include Defendant’s failure to give Plaintiffs

       the benefit of the doubt. Specifically, Defendant ALLSTATE are guilty of the following

       unfair insurance practices:

                       i.     Misrepresenting to Plaintiffs pertinent facts or policy provisions

              relating to the coverage at issue;

                       ii.    Failing to attempt in good faith to effectuate a prompt, fair, and

              equitable settlement of claim submitted in which liability had become reasonably

              clear;

                       iii.   Failing to provide promptly to a policyholder a reasonable

              explanation of the basis in the insurance policy in relation to the facts or

              applicable law for the denial of a claim or for the offer of a company’s settlement;

                       iv.    Failing to affirm or deny coverage of Plaintiffs’ claim within a

              reasonable time;

                       v.     Refusing to pay Plaintiffs’ claim without conducting a reasonable

              investigation with respect to the claim; and

                       vi.    Misrepresenting the insurance policy sold to Plaintiffs by (1)

              making an untrue statement of material fact regarding coverage; (2) failing to

              state a material fact necessary to make other statements made not misleading,



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                            PAGE -10-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 19 of 54



              considering the circumstances under which the statements were made; (3)

              making a statement in a manner that would mislead a reasonably prudent person

              to a false conclusion of a material fact regarding coverage; (4) making a material

              misstatement of law; and/or (5) failing to disclose a matter required by law to be

              disclosed, including failing to make a disclosure in accordance with another

              provision of the Texas Insurance Code.

              c.      Defendant ALLSTATE has also breached the Texas Insurance Code when

       it breached its duty of good faith and fair dealing. Defendant’s conduct as described

       herein has resulted in Plaintiffs’ damages that are described in this Petition.

              d.      All of the above-described acts, omissions, and failures of Defendant are a

       producing cause of Plaintiffs’ damages that are described in this Petition, and were done

       knowingly and/or intentionally as that term is used in the Texas Insurance Code.

       7.5    COUNT 4 – DTPA; VIOLATIONS OF TEXAS BUSINESS AND
                        COMMERCE CODE § 17.46, ET SEQ.

              a.      Plaintiffs are individuals who sought and acquired a good, the Policy that

       is the subject of the suit, by purchase, from the Defendant. Plaintiffs also sought and

       acquired the service and adjustment of claims under that policy, a service that was

       “furnished in connection with the sale or repair of goods”, as defined by the DTPA. This

       qualifies Plaintiffs as consumers of goods and services provided by Defendant as defined

       by the Texas Deceptive Trade Practices Act (“DTPA”), codified under Chapter 17 of the

       Texas Business and Commerce Code. The Plaintiffs have met all conditions precedent to

       bringing this cause of action against Defendant. Specifically, Defendant’s violations of

       the DTPA include without limitation, the following matters.

              b.      By its acts, omissions, failures, and conduct that are described in this

__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                             PAGE -11-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 20 of 54



       Petition, Defendant ALLSTATE has committed false, misleading, or deceptive acts or

       practices in violation of § 17.46(b)(2), (3), (5), (7), (11), (12), (13), (20), and (24) of the

       DTPA. In this respect, Defendant’s violations include without limitation:

                      i.      Unreasonable delays in the investigation, adjustment and

              resolution of Plaintiffs’ claim, during which Defendant employed a series of

              alleged “independent adjusters” under the control of Defendant, that caused

              confusion to Plaintiffs as to whom was representing whom, and had whose best

              interests in mind.     This gives Plaintiffs the right to recover under Section

              17.46(b)(2) and (3) of the DTPA;

                      ii.     As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant’s adjusting and investigative services had

              characteristics, uses, or benefits that it did not have, which gives Plaintiffs the

              right to recover under Section 17.46(b)(5) of the DTPA;

                      iii.    As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant’s adjusting and investigative services

              were of a particular standard, quality, or grade when they were of another in

              violation of Section 17.46(b)(7) of the DTPA;

                      iv.     As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant’s adjusting and investigative services

              conferred or involved rights, remedies, or obligations that it did not have, which

              gives Plaintiffs the right to recover under Section 17.46(b)(12) of the DTPA;

                      v.      Defendant knowingly made false or misleading statements of fact

              concerning the need for replacement of roofing systems, which gives Plaintiffs the



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE -12-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 21 of 54



              right to recover under Section 17.46(b)(13) of the DTPA;

                     vi.     Defendant breached an express and / or implied warranty that the

              damage caused by the subject storm(s) would be covered under the insurance

              policies. This entitles the Plaintiffs to recover under Sections 17.46(b)(12) and

              (20) and 17.50(a)(2) of the DTPA;

                     vii.    Defendant failed to disclose information concerning the insurance

              policy which was known at the time of the transaction where the failure to

              disclose such information was intended to induce the Plaintiffs into a transaction

              into which the Plaintiffs would not have entered had the information been

              disclosed. This gives Plaintiffs the right to recover under Section 17.46(b)(24) of

              the DTPA;

                     viii.   Defendant’s    actions,   as   described   in   this   Petition,   are

              unconscionable in that it took advantage of Plaintiffs’ lack of knowledge, ability,

              and experience to a grossly unfair degree. Defendant’s unconscionable conduct

              gives Plaintiffs the right to relief under Section 17.50(a)(3) of the DTPA; and

                     ix.     Defendant’s conduct, acts, omissions, and failures as described in

              this Petition, are unfair practices in the business of insurance in violation of

              Section 17.50(a)(4) of the DTPA, under which violations of Chapter 541 of the

              Texas Insurance Code are an enabling statute.

              c.     All of the above-described acts, omissions, and failures of Defendant are a

       producing cause of Plaintiffs’ damages that are described in this Petition. All of the

       above-described acts, omissions, and failures of Defendant were done knowingly and

       intentionally, as those terms are used and defined in the Texas Deceptive Trade Practices



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                             PAGE -13-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 22 of 54



       Act.

       7.6    COUNT 5 – BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

              a.      By its acts, omissions, failures, and conduct, Defendant has breached its

       common law duty of good faith and fair dealing by failing to pay the proper amounts on

       Plaintiffs’ entire claim without any reasonable basis, and by failing to conduct a

       reasonable investigation to determine whether there was a reasonable basis for this

       denial. Defendant has also breached this duty by unreasonably delaying payment of

       Plaintiffs’ entire claim, and by failing to settle Plaintiffs’ entire claim because Defendant

       knew or should have known that it was reasonably clear that the claim was covered.

       These acts, omissions, failures, and conduct of Defendant are a proximate cause of

       Plaintiffs’ damages.

       7.7    COUNT 6 – MISREPRESENTATION

              a.      Defendant ALLSTATE is liable to Plaintiffs under the theories of

       intentional misrepresentation, or in the alternative, negligent misrepresentation.

       Defendant ALLSTATE did not inform Plaintiffs of certain exclusions in the policy.

       Misrepresentations were made by Defendant ALLSTATE or its agents, with the intention

       that they should be relied upon and acted upon by Plaintiffs, who relied on the

       misrepresentations to Plaintiffs’ detriment. As a result, Plaintiffs have suffered damages,

       including but not limited to loss of the Property, loss of use of the Property, mental

       anguish and attorney’s fees.        Defendant ALLSTATE is liable for these actual

       consequential and penalty-based damages.

                              VIII. WAIVER AND ESTOPPEL

       8.1    Defendant is waived and is estopped from asserting any coverage defenses,



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                              PAGE -14-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 23 of 54



conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter

to the Plaintiffs.

                            IX. DAMAGES / CLAIMS FOR RELIEF

        9.1     All the damages described and sought in this Petition are within the jurisdictional

limits of the Court and exceed an aggregate amount of monetary relief over $100,000 but not

more than $200,000.

        9.2     The above described acts, omissions, failures, and conduct of Defendant caused

Plaintiffs’ damages, which include, without limitation, (1) the cost to properly repair Plaintiffs’

home, (2) any investigative and engineering fees incurred by Plaintiffs, (3) court costs, and (4)

attorney’s fees.     Plaintiffs are entitled to recover consequential damages from Defendant’s

breach of contract. Plaintiffs are also entitled to recover the amount of Plaintiffs’ claim plus

interest on the amount of the claim, under Chapter 542 of the Texas Insurance Code, as damages

each year at the rate determined on the date of judgment by adding five percent to the interest

rate determined under Section 304.003 of the Texas Finance Code, accruing beginning on the

date the claim was required to be paid. This interest is in addition to prejudgment interest.

        9.3     Defendant has also “knowingly” and “intentionally” committed deceptive trade

practices and unfair insurance practices as those terms are defined in the applicable statutes.

Because of Defendant’s knowing and intentional misconduct, Plaintiffs are entitled to additional

damages as authorized by Section 17.50(b)(1) of the DTPA, which allows recovery of up to three

times economic damages. Where there is an enabling statute for the DTPA, as there is here with

the Texas Insurance Code, Plaintiffs are entitled to recovery of up to three times actual damages.

Plaintiffs are further entitled to the additional damages that are authorized by Chapter 541 of the

Texas Insurance Code.



__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                              PAGE -15-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 24 of 54



       9.4     Defendant’s breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally, with a conscious indifference to the rights and welfare of Plaintiffs, as

defined in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by

Defendant are the type of conduct which the State of Texas protects its citizens against by the

imposition of exemplary damages. Therefore, Plaintiffs seek the recovery of exemplary damages

in the amount to be determined by the finder of fact that is sufficient to punish Defendant for its

wrongful conduct and to set an example to deter Defendant and others similarly situated from

committing similar acts in the future.

                                    X. ATTORNEY’S FEES

       10.1    As a result of Defendant’s conduct that is described in this Petition, Plaintiffs

have been forced to retain the undersigned law firm and attorney to prosecute this action, and has

agreed to pay reasonable attorney’s fees. Plaintiffs are entitled to recover these attorney’s fees

under Chapter 38 of the Texas Civil Practice and Remedies Code, Chapters 541 and 542 of the

Texas Insurance Code, and Section 17.50 of the DTPA.

                                         XI. DISCOVERY

       11.1    Under the Texas Rule of Civil Procedure 194, the Defendant is requested to

disclose within fifty (50) days of service of this request, the information of material described in

Texas Rule of Civil Procedure 194.2(a) through (l). Plaintiffs’ Requests for Disclosure, Requests

for Production, Interrogatories, and Requests for Admissions are attached, for service at the time

of service of this Petition, and incorporated herein by reference.

                                     XII. JURY DEMAND

       12.1    Plaintiffs demand a jury trial and tenders the appropriate fee with this Petition.




__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -16-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 25 of 54



                                         XIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs RICHARD COGDILL and

PATRICIA COGDILL pray that Defendant ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY be cited to appear and answer herein, and that upon trial hereof, said

Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, as to economic damages, actual damages,

consequential damages, statutory penalty interest, treble damages under the Texas Deceptive

Trade Practices Act and Texas Insurance Code, and all punitive and exemplary damages as may

be found. In addition, Plaintiffs request the award of attorney’s fees for the trial and any appeal

of this case, for all costs of court, for prejudgment and post-judgment interest, at the highest rate

allowed by law, and for any other and further relief, at law or in equity, to which Plaintiffs may

show themselves to be justly entitled.

                                                      Respectfully submitted,

                                                      THE CORONA LAW FIRM, PLLC


                                                      By: /s/ Jesse S. Corona

                                                      Jesse S. Corona
                                                      Texas Bar No. 24082184
                                                      Southern District Bar No. 2239270
                                                      12807 Haynes Road, Bldg. E
                                                      Houston, Texas 77066
                                                      Telephone: 281-882-3531
                                                      Facsimile: 713-678-0613
                                                      Jesse@theCoronaLawfirm.com

                                                      ATTORNEY FOR PLAINTIFFS




__________________________________________________
PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE -17-
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 26 of 54



              PLAINTIFFS’ REQUESTS FOR DISCLOSURE
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

        Pursuant to Rule 194, you are requested to disclose, within fifty (50) days of service of
this request, the information requested below.

                                                    Respectfully submitted,

                                                    THE CORONA LAW FIRM, PLLC


                                                    By: /s/ Jesse S. Corona

                                                    Jesse S. Corona
                                                    Texas Bar No. 24082184
                                                    Southern District Bar No. 2239270
                                                    12807 Haynes Road, Bldg. E
                                                    Houston, Texas 77066
                                                    Telephone: 281-882-3531
                                                    Facsimile: 713-678-0613
                                                    Jesse@theCoronaLawfirm.com

                                                    ATTORNEY FOR PLAINTIFFS


                    REQUESTS FOR DISCLOSURE TO DEFENDANT

REQUEST FOR DISCLOSURE 194.2(a): The correct names of the parties to the lawsuit.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(b): Name, address, and telephone number of any
potential parties.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(c): The legal theories and, in general, the factual bases
of the responding party’s claims or defenses (the responding party need not marshal all evidence
that may be offered at trial).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(d):                 The amount and any method of calculating
economic damages.
RESPONSE:




______________________________________
PLAINTIFFS’ REQUEST FOR DISCLOSURE                                                      PAGE -18-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 27 of 54



REQUEST FOR DISCLOSURE 194.2(e): The name, address, and telephone number of
persons having knowledge of relevant facts, and a brief statement of each identified person’s
connection with the case.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(f): For any testifying expert:
     (a) the expert’s name, address, and telephone number;
     (b) the subject matter on which the expert will testify;
     (c) the general substance of the expert’s mental impressions and opinions and a brief
         summary of the basis for them, or if the expert is not retained by, employed by, or
         otherwise subject to the control of the responding party, documents reflecting such
         information;
     (d) if the expert is retained by, employed by, or otherwise subject to the control of the
         responding party:
              (i) all documents, tangible things, reports, models, or data compilations that have
                   been provided to, reviewed by, or prepared by or for the expert in anticipation
                   of the expert’s testimony; and
              (ii) the expert’s current resume and bibliography.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(g): Any indemnity and insuring agreements described
in Rule 192.3(f).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(h): Any settlement agreements described in Rule
192.3(g).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(i): Any witness statements described in rule 192.3(h).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(j): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills that are
reasonably related to the injuries or damages asserted or in lieu thereof, an authorization
permitting the disclosure of such medical records and bills.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(k): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills obtained by the
responding party by virtue of an authorization furnished by the requesting party.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(l): The name, address and telephone number of any
person who may be designated as a responsible third party.
RESPONSE:



______________________________________
PLAINTIFFS’ REQUEST FOR DISCLOSURE                                                       PAGE -19-
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 28 of 54



           PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

       COMES NOW, RICHARD COGDILL and PATRICIA COGDILL, Plaintiffs in the
above styled and numbered cause, and requires that ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, Defendant, answer the following Requests for Production pursuant
to Rule 196.3 of the Texas Rules of Civil Procedure, and Plaintiffs require that answers to same
and copies of the original documents be served upon THE CORONA LAW FIRM, PLLC.
Pursuant to Rule 196.3, the documents must be produced as they are kept in the usual course of
business, or organized and labeled to correspond to the requests for production. Pursuant to Rule
196.2, a Response to these Requests shall be served within fifty (50) days after receipt of the
Requests.

                                                     Respectfully submitted,

                                                     THE CORONA LAW FIRM, PLLC


                                                     By: /s/ Jesse S. Corona

                                                     Jesse S. Corona
                                                     Texas Bar No. 24082184
                                                     Southern District Bar No. 2239270
                                                     12807 Haynes Road, Bldg E
                                                     Houston, Texas 77066
                                                     Telephone: 281-882-3531
                                                     Facsimile: 713-678-0613
                                                     Jesse@theCoronaLawfirm.com

                                                     ATTORNEY FOR PLAINTIFFS

                            INSTRUCTIONS AND DEFINITIONS

       1.     Pursuant to the provisions of TEX. R. CIV. P. 196, you are hereby requested to
produce the below designated documents.

        The following terms shall have the meaning indicated below:

        a. “Person” means natural persons, corporations, partnerships, sole proprietorships,
           unions, associations, or any other kind of entity or its agents, servants and employees.
        b. “Document” means any printed, typewritten, mechanically or otherwise recorded
           matter of whatever character including but not without limitation, letters, purchase
           orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -20-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 29 of 54



           calendars, inter- and intra-office communications, statement, investigative reports,
           announcements, depositions, answers to interrogatories, pleadings, judgments,
           newspaper articles, photographs, tape recordings, motion pictures and any carbon or
           photographic copies of any such material if you do not have custody or control of the
           original; and anything else in writing. If any document requested to be identified
           was, but is no longer in your possession or control or is no longer in existence, state
           whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
           involuntarily to others, and if so, to whom, or (4) otherwise disposed of, and in each
           instance explain the circumstances surrounding an authorization of such disposition
           thereof, state the approximate date thereof and describe its contents.
      c.    “You” and “Your” shall mean the party to whom these questions are directed as well
           as agents, employees, attorneys, investigators and all other persons acting for said
           party.
      d.   “Misconduct” is defined as an activity, act, or omission to act which result in a breach
           of warranty, express of implied, violation of any statute, regulation, or industry
           standard, whether relating to safety or otherwise, or a breach of any duty of any care.
      e.   “Plaintiffs” are defined as the party who is propounding these Requests for
           Production to you and any of its agents, servants or employees.
      f.   “Occurrence,” “collision,” “incident” and/or “wreck” and/or the phrase “collision
           made the basis of this suit” shall mean the accident, event or happening as set forth in
           the Plaintiffs’ petition complaint that has given rise to this lawsuit.
      g.   When asked to “describe” a document, state the title, subject matter, author, date,
           addressee, file designation and other identifying designation and the present locations
           and custodian of the document.
      h.   The term “statement” includes any written statements signed or otherwise adopted or
           approved by the person making it, and any stenographic, mechanical, electrical,
           magnetic, or other recording, or a transcription thereof, which is a substantially
           verbatim recital of an oral statement by the person making it and contemporaneously
           recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).
      i.   “Mobile device” means cellular telephone, smartphone, satellite telephone, pager,
           personal digital assistant (“PDA”), iPad, Google Tablet or any such similar device.
      j.   As used herein, the term “information” should be construed in the broad sense. It
           includes reference to both facts and applicable principles. This word should not be
           construed to be limited by any method of acquisition or compilation and, therefore,
           includes oral information as well as documents.
      k.   As used herein, the terms “identify” and/or “identity” mean to provide the following:
           (1) With regard to natural persons, state the name, last known telephone number and
           last known address of the person; the name, address and telephone number of the
           employer of such person; if "you" have a business relationship, direct or indirect with
           such person, or his employer, state the nature of such business relationship; (2)
           With respect to any entity, which is not a natural person, state the name, telephone
           number and last known address of such entity; state the nature of such entity; and if
           "You" have any business relationship with such entity, either direct or indirect, state
           the nature of such relationship.
      l.   The term “communication” means any oral or written utterance, notation, or
           statement of any nature whatsoever, by and to whomsoever made, including,

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -21-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 30 of 54



          correspondence, conversations, dialogues, discussions, interviews, consultations,
          agreements, and other understandings, among two or more persons.
       m. The term “or” and the term “and” means the term both “or” and “and” in both
          conjunctive and disjunctive.
       n. The term of any singular form of a term shall include the plural, and the use of a
          plural form of a term shall include the singular.

                     PRIVILEGED OR PROPRIETARY DOCUMENTS

       2.     If any document requested is withheld on the basis of any claim of privilege, you
are hereby requested to produce a privilege log in compliance with the Texas Rules of Civil
Procedure within 15 days of service of your responses containing the below information:

       a. Identifying the person or persons who prepared or authored the document and, if
          applicable, the person or persons to whom the document was sent or shown;
       b. Specifying the date on which the document was prepared or transmitted;
       c. Identifying the subject matter of the document;
       d. Describing the nature of the document (e.g., letter, telegram, etc.);
       e. Stating the number of pages, attachments, and appendices;
       f. Stating the identity of each person who had access to, custody of, and who received a
          copy of the document;
       g. Identifying the present custodian;
       h. Stating the reason why the document was not produced;
       i. Stating briefly why the document is claimed to be privileged or to constitute work
          product; and
       j. Identifying the paragraph of this request to which the document relates.

        3.      If any document relates in any way to a meeting or to any conversation, all
participants in the meeting or conversation are to be identified.

                      ELECTRONICALLY STORED INFORMATION

       4.      For electronically stored information, please produce, no later than the date of the
commencement of the document production, a discovery log that details the type of information,
the source of information, the discovery request to which the information corresponds, and the
information’s electronic ID number. Write all the electronically stored information to a
reasonably usable storage media, such as a CD, DVD, or Flash Drive.
       5.      For electronically stored information, identify every source containing potentially
responsive information that You are not searching or producing.

                           LOST OR DESTROYED DOCUMENTS

       6.     If any document requested has been lost, discarded, or destroyed, you are
requested to submit a written statement no later than the date of the commencement of the
document production, identifying as completely as possible each such document so lost,
discarded or destroyed. Identification of each such document shall include the date of disposal,

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -22-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 31 of 54



manner of disposal, reason for disposal, persons authorizing the disposal, persons having
knowledge of the disposal and persons disposing of the company.

                             PRESERVATION OF EVIDENCE

      7.   IT IS REQUESTED THAT ALL DOCUMENTS AND/OR OTHER DATA
COMPILATIONS WHICH MIGHT IMPACT ON THE SUBJECT MATTER OF THIS
LITIGATION BE PRESERVED AND THAT ANY ONGOING PROCESS OF DOCUMENT
DESTRUCTION INVOLVING SUCH DOCUMENTS CEASE.

                              DUTY TO SUPPLEMENT RESPONSES

        8.      Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Requests for Production
reasonably promptly after you discover the necessity of supplementation. Such supplemental
responses are to be filed and served upon this party immediately upon receipt of such
information. Pursuant to Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to
properly supplement your answers, the Court may forbid you from introducing into evidence the
material or information that was not timely disclosed, or from offering testimony of a witness
who was not timely identified. If individuals with knowledge of relevant facts come to your
attention after serving answers to these Requests for Production, or if any such individuals,
employees, or agents of the Defendant change employment or move before trial, Plaintiffs
request that to be timely informed of such developments.

                              FIRST REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1: The insurance policy in effect on the date of
Plaintiffs’ claims(s) making the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 2: The entire claims investigation files generated and
maintained by Defendant in the ordinary course of business pertaining to Plaintiffs’ claim(s)
making the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 3: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage, such as the one(s) experienced
by Plaintiffs, under Defendant’s homeowners’ insurance policies in Texas. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage, such as the one(s) experienced



______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                PAGE -23-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 32 of 54



by Plaintiffs, under Defendant’s homeowners’ insurance policies in Texas. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 5: All procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for property
damage, such as the one(s) experienced by Plaintiffs, including the criteria for and the process
for evaluating whether coverage exists under Defendant’s homeowners’ insurance policies in
Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 6: All procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for property
damage, hurricane damage, hail, water damage, roof damages, and/or wind damage to a
residential or commercial structure, such as the one(s) experienced by Plaintiffs, including the
criteria, for and the process for, evaluating whether coverage exists under Defendant’s
homeowners/businessowners insurance policies in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 7: All communications and documents including
electronic between Defendant and Plaintiffs regarding Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 8: All communications and documents, including
electronic, between Defendant and any third party regarding Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: All communications and documents, including
electronic, between Defendant and any other Defendant(s) regarding Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: All communications and documents, including
electronic, between Defendant’s business departments, including all persons part of the
Defendant company, regarding Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 11: All communications and documents Defendant sent
to any other Defendant(s) in this cause of action regarding Plaintiffs or the property, after
Plaintiffs’ claim(s) for coverage.
RESPONSE:

REQUEST FOR PRODUCTION NO. 12: All photographs, diagrams, drawings, or other
graphic depictions of Plaintiffs or the Property made the basis of this lawsuit.
RESPONSE:



______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                               PAGE -24-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 33 of 54



REQUEST FOR PRODUCTION NO. 13: Any and all documents, reports, data, emails, notes,
photos, videos, manuals, guides, and summaries regarding the insurance claim(s) made the basis
of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 14:                    All reports and other documents from
governmental agencies or offices regarding Plaintiffs’ Property or containing officially kept
information regarding Plaintiffs’ property.
RESPONSE:

REQUEST FOR PRODUCTION NO. 15: Any and all claim(s) files and claim reports,
including but not limited to notes, emails, data, photos, videos, manuals, guides, summaries and
claim documents, regarding all homeowner insurance claims made by Plaintiffs under Plaintiffs’
homeowner insurance policy/policies with Defendant, specifically regarding damage to the
exterior and interior of Plaintiffs’ Property. This request is limited to the last ten (10) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 16: Any and all records and/or documents explaining
criteria utilized to qualify vendors for the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 17: Any and all records and/or documents maintained
by person(s) responsible for maintaining and updating the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 18: Any and all records and/or documents maintained
by person(s) responsible for creating the criteria utilized to qualify vendors, including contractors
and roofing companies, for the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 19: All documents, including reports, estimates, data,
emails, testing, sampling, videos, and photographs received by Defendant regarding inspections
of Plaintiffs’ Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 20: Any and all records Defendant received, including
those obtained by way of deposition by written questions, regarding Plaintiffs’ Property made the
basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 21: Any and all records or documents Defendant has
reviewed and/or obtained regarding Plaintiffs’ Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 22: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiffs’ Property made the basis of this lawsuit.

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                    PAGE -25-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 34 of 54



RESPONSE:

REQUEST FOR PRODUCTION NO. 23: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiffs’ Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 24: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents,
regarding practices in the handling of claims for property damage under Defendant’s homeowner
insurance policies in Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 25: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents,
regarding practices in the handling of claims for property damage, hurricane damage, hail, water
damage, hail damage, roof damages, and/or wind damage, such as the one(s) experienced by
Plaintiffs, under homeowner/commercial insurance policies in Texas. This request is limited to
the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 26: All materials meant to instruct and guide claims
adjusters under Texas law and/or company policy with regard to unfair claims settlement
practices, unfair claims handling practices, standards to be met in adjusting or handling
Defendant’s first party insurance claims, or avoiding charges of bad faith. This request is limited
to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 27: All materials meant to instruct and guide
Defendant’s claims adjuster under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 541.06 and/or Article 21.21.
This request is specifically limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 28: All materials meant to instruct and guide
Defendant’s claims adjusters under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 542.055 et seq. and/or Article
21.55. This request is specifically limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 29: Any and all materials, documents, statements
and/or files that demonstrate Defendant’s net worth and Defendant’s net income. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 30: Any and all materials, documents, statements
and/or files that reflect complaints and/or lawsuits filed by insured against Defendant regarding

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -26-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 35 of 54



the handing, review and/or adjusting of homeowner insurance claims in Texas. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 31: A copy of each advertisement Defendant has used,
published and/or distributed, through any means, in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 32: Any and all materials, handouts, manuals, outlines,
articles and/or documents used or relied upon by Defendant to conduct any seminars and/or
continuing education classes for Defendant’s employees and/or independent adjusters, regarding
the adjusting and/or handling of homeowner insurance claims, commercial insurance claims, and
property damage claims, hurricane claims, water damage claims, roof damage claims, and/or
wind damage claims in Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 33: Any and all materials, handouts, manuals, outlines,
articles and/or documents issued by Defendant to claims representatives and/or adjusters, or
received by claims representatives and/or adjusters, or relied upon by claims representatives
and/or adjusters, pertaining to the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, property damage claims, hurricane claims, water damage claims,
roof damage claims, and/or wind damage claims in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 34: Any and all reference materials, handouts,
manuals, outlines, articles, and/or documents distributed and/or disbursed to Defendant’s
employer, employees, agents, and/or representatives in connection with attendance at seminars
and/or continuing education classes regarding the adjusting and/or handling of homeowner
insurance claims., commercial insurance claims, and property damage, hurricane claims, hail,
water damage, roof damage claims and/or wind damage claims in Texas, within the last five (5)
years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 35: Any and all materials reflecting Defendant’s
attendance policies for adjusters and claims representatives at seminars and/or continuing
education classes regarding the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, property damage claims, hurricane claims, water damage claims,
roof damage claims, and/or wind damage claims in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 36: Any and all materials, documents, files, and/or
reports sent to Defendant by its employer, employees, agents, and/or representatives on a



______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -27-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 36 of 54



monthly, weekly, or daily basis regarding Plaintiffs’ claim(s). Include any and all field notes and
summaries of the room-by-room scope of Plaintiffs’ Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 37: Any and all materials, documents, files, and/or
reports containing list(s) of contractors and/or roofing companies that have been approved and/or
recommended for performance of services for Defendant in Texas, specifically related to
homeowner insurance claims. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 38: Any and all computer programs, electronic data,
documents, and/or manuals used by the adjusters and claims representatives to perform property
damage estimates relating to homeowner insurance claims in Texas, including a complete copy
of the computer program used to adjust Plaintiffs’ claim(s). This request is limited to the last
five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 39: Any and all reference materials, handouts,
manuals, outlines, articles, and/or documents that have been distributed by and/or disbursed to
Defendant regarding the price estimates of contractors and changes of those estimates within
different geographical areas of the State of Texas. This request is limited to the last five (5)
years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 40: Any and all materials, documents, files and/or
reports of contractors and roofing companies that have been approved and/or recommended for
performance of services for Defendant in Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 41: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,
and/or evaluate Plaintiffs’ claim(s) made the basis of this lawsuit, prepared on behalf of the
Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 42: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,
and/or evaluate claims similar in nature to Plaintiffs’ claim(s) asserted in this lawsuit, prepared
on behalf of Defendant. This request is limited to the State of Texas. This request is specifically
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 43: A complete copy of the entire personnel file(s) of
any and all adjusters assigned to Plaintiffs’ claim(s) made the basis of this lawsuit. This request
is specifically limited to the last five (5) years.
RESPONSE:

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -28-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 37 of 54




REQUEST FOR PRODUCTION NO. 44: The most recent address maintained on file for any
and all adjusters assigned to Plaintiffs’ claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 45: Any and all documents and/or claim files for
persons or entities that have filed property damage, hurricane damage, hail, water damage, roof
damage, and/or wind damage claims, such as the one(s) experienced by Plaintiffs, that have been
adjusted by any adjusters and/or adjusting companies on behalf of Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 46: Any and all activity logs relating to Plaintiffs’
claim(s) for property damage, hurricane damage, hail, water damage, roof damage, and/or wind
damage to Plaintiffs’ property, and specifically, the claim(s) made the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 47: Any and all documents reflecting company
guidelines, procedures, or policies that serve as criteria for evaluating whether claims are
covered or excluded by any policy provisions Defendant contends applied to Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 48: Any and all organizational charts for Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 49: Any and all organizational charts or diagrams for
each department, unit, or section of Defendant to which Plaintiffs’ claim(s) was assigned.
RESPONSE:

REQUEST FOR PRODUCTION NO. 50: Any and all charts or diagrams reflecting the chain
of command or supervisory hierarchy relating to each person involved in handling Plaintiffs’
claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 51: Any and all claim(s)’ and underwriting files for
each claim(s) involving property damage, hurricane damage, hail, water damage, roof damage,
and/or wind damage, to Plaintiffs’ Property made by Defendant, or investigated by any and all
adjusters assigned to Plaintiffs’ claim(s) made the basis of this lawsuit in Texas. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 52: Any and all documents reflecting or relating to
Defendant’s decision to pay or deny additional expenses to or on behalf of Plaintiffs in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 53:                      Any and all records reflecting payment to
Plaintiffs’ claim(s) made the basis of this suit.

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -29-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 38 of 54



RESPONSE:

REQUEST FOR PRODUCTION NO. 54: Any and all documents, including correspondence
and checks, exchanged between Defendant and any and all vendors concerning Plaintiffs’
claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 55: Any and all documents relating to or reflecting any
and all adjusters assigned to Plaintiffs’ claim(s) made the basis of this Lawsuit, from the time of
hiring through the present.
RESPONSE:

REQUEST FOR PRODUCTION NO. 56: Any and all documents relating to the assignment
of Plaintiffs’ claim(s) to any and all adjusters assigned to Plaintiffs’ claim(s) made the basis of
this lawsuit, from the time of hiring through the present.
RESPONSE:

REQUEST FOR PRODUCTION NO. 57: Any and all documents relating to or reflecting
referrals of vendors to Plaintiffs or any insured.
RESPONSE:

REQUEST FOR PRODUCTION NO. 58: If you are withholding documents based upon the
assertion of a privilege, please produce a privilege log, detailing with reasonable particularity a
description of the documents withheld, the number of documents, and the applicable privilege
which Defendant claims properly precludes the information discovery.
RESPONSE:

REQUEST FOR PRODUCTION NO. 59: Any and all advanced or specialized certifications
of personnel who inspected, investigated, and/or supervised the adjusting of the claim(s)
pertaining to the Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 60: Any and all documents, including contracts, rules,
guidelines and/or instructions exchanged between Defendant, Plaintiffs and any and all adjusters
assigned to Plaintiffs’ claim(s) made the basis of this Lawsuit, from the time of hiring through
the present, and any other entities with whom Defendant worked or communicated regarding the
Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 61: All physical or tangible items and/or potentially
usable evidence obtained by, or on behalf of, Defendant from the scene of the occurrence made
the basis of this suit.
RESPONSE:




______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                  PAGE -30-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 39 of 54



REQUEST FOR PRODUCTION NO. 62: Any and all indemnity agreements between
Defendant and any other person, firm, or corporation against which a claim of indemnification
might be brought because of the facts in this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 63: Any and all complaint policies and procedures
regarding the handling by Defendant of complaints made by insured homeowners. This request
is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 64: Copies of all job descriptions of employees that
adjusted or in any way supervised the handling of Plaintiffs’ claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 65: All non-privileged e-mails regarding the
investigation, adjusting, and/or handling of the claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 66: All e-mails between Defendant’s adjusters, agents,
supervisors, officers, and/or executives regarding changes in the educational programs relating to
the handling of property damage, hurricane damage, hail, water damage, and/or roof damage
claims, such as the one(s) experienced by Plaintiffs.
RESPONSE:

REQUEST FOR PRODUCTION NO. 67: All computer files, databases, electronically-stored
information or computer-stored information regarding the property damage, hurricane damage,
water damage and/or roof damage, such as the one(s) experienced by Plaintiffs, that have been
compiled, prepared, and/or supervised by Defendant, whether or not they are in Defendant’s
possession or in the possession of another entity.
RESPONSE:

REQUEST FOR PRODUCTION NO. 68: True and complete copies of all billing records
from any and all independent adjusters regarding the claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 69: True and complete copy of activity logs filed by
the staff and independent adjusters on the file pertaining to the claims(s) made the basis of this
lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 70: Any and all reports, documents, or correspondence
containing the names and locations of all adjusters who have worked on this file to the present.
RESPONSE:




______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                 PAGE -31-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 40 of 54



REQUEST FOR PRODUCTION NO. 71: True and complete copies of all billings on the file
from the independent adjusters, including the time sheets or documentation used to justify the
billings.
RESPONSE:

REQUEST FOR PRODUCTION NO. 72: Any and all reports, documents or correspondence
reflecting the reserving and payment history of indemnity, expenses, and vendors on this file
including but not limited dates, changes and requested made by the adjusters. This request is
limited to last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 73: Any and all lawsuit involving vendors, staff or
management involved with property claims, property damage, hurricane damage, hail, water
damage, roof damage, and/or wind damage claims, such as the one(s) experienced by Plaintiffs,
from 2010 to present.
RESPONSE:

REQUEST FOR PRODUCTION NO. 74: Any and all correspondence and lawsuits
concerning the issues of honesty, conflict of interest, criminal actions, past criminal record,
criminal conduct, fraud investigation and/or inappropriate behavior of any person associated with
the handling of Defendant’s claim files, management of property damage, hail, water damage,
roof damage and/or wind damage claims, such as the one(s) experienced by Plaintiffs, including
staff and vendors.
RESPONSE:

REQUEST FOR PRODUCTION NO. 75: Any and all reports, documents or correspondence
reflecting the history of payment and reserves on this file.
RESPONSE:

REQUEST FOR PRODUCTION NO. 76: Any and all reports, documents or correspondence
containing names of designated individuals who gave testimony as Person Most Knowledgeable
for claims, property damage, hurricane damage, catastrophe, hail damage, water damage, roof
damage, and/or wind damage claims, such as the one(s) experienced by Plaintiffs, for 2010
through the present, along with a list of the lawsuits where testimony was given.
RESPONSE:

REQUEST FOR PRODUCTION NO. 77: Any and all training manuals used by vendors to
train their adjusters on property damage, hurricane damage, hail damage, water damage, roof
damage, and/or wind damage, such as the one(s) experienced by Plaintiffs, for Defendant. This
request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 78: Any and all correspondence from Defendant to and
from vendors regarding any instructions, procedures, changes, training, payments, and billing for
property damage, hurricane, flood, wind, hail and catastrophe claims, such as the one(s)



______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                PAGE -32-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 41 of 54



experienced by Plaintiffs, for 2010 through the present, including but not limited to computer
disks, e-mails, paperwork, and manuals.
RESPONSE:

REQUEST FOR PRODUCTION NO. 79: Any and all correspondence concerning issues with
billing and claims handling with Defendant’s vendors, and/or independent adjusting companies.
This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 80: Any and all demand letters, lawsuits and/or
subrogation claims filed against any of Defendant’s vendors, or by any vendors against
Defendant. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 81: Any and all reports, documents or correspondence
containing lists of attendees, dates, and locations of all meetings conducted by Defendant for all
independent adjusters and Defendant’s staff for property damage claims, hurricane damage
claims, flood damage claims, wind damage claims, hail damage claims, water damage claims,
and/or roof damage claims training for claims, such as the one(s) experienced by Plaintiffs. This
request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 82: Copies of the front and back of each negotiated
check made payable to solely or co-payable to Plaintiffs under Plaintiffs’ insurance policy in
effect during the time of the insurance claim(s) made the basis of this lawsuit, and which was
issued by Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 83: Copies of the front and back of each negotiated
check made payable solely or co-payable to Plaintiffs regarding the insurance claim made the
basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 84: Studies commissioned by Defendant, including any
done by a law firm to analyze its claim management strategies, and/or to help it improve
corporate profits.
RESPONSE:

REQUEST FOR PRODUCTION NO. 85: Affidavits or depositions of the employee(s) who
handled Plaintiffs’ claim(s), or their supervisors, in all other cases involving the same or similar
allegations in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 86: The entire underwriter’s file for underwriting the
insurance policy made the basis of this lawsuit.
RESPONSE:

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                   PAGE -33-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 42 of 54




REQUEST FOR PRODUCTION NO. 87: All notes, reports, documents, or applications
created and/or generated by Defendant’s underwriting department relating to the insurance
policy made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 88: Please produce your Claims Service record related
to the claim(s) that forms the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 89: Please produce your Activity Log related to the
claim(s) that forms the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 90: Please produce your claims manual that applies or
applied to this claim up to the time that you received a demand letter from Plaintiffs or were
served with the Petition in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 91: Produce all reinsurance treaties that potentially
apply to the insurance policy in related to the claim, whether or not you have or will notify the
reinsurer of the claim.
RESPONSE:




______________________________________
PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION                                                PAGE -34-
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 43 of 54



           PLAINTIFFS’ FIRST SET OF INTERROGATORIES
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

        COME NOW, RICHARD COGDILL and PATRICIA COGDILL, Plaintiffs in the above
styled and numbered cause, and requires that ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, Defendant, answer the following interrogatories under the
provisions of Rule 197 of the Texas Rules of Civil Procedure, and Plaintiffs require that answers
to same be served upon the THE CORONA LAW FIRM, PLLC no later than fifty (50) days after
the date of the service hereof.

                                                     Respectfully submitted,

                                                     THE CORONA LAW FIRM, PLLC


                                                     By: /s/ Jesse S. Corona

                                                     Jesse S. Corona
                                                     Texas Bar No. 24082184
                                                     Southern District Bar No. 2239270
                                                     12807 Haynes Road, Bldg. E
                                                     Houston, Texas 77066
                                                     Telephone: 281-882-3531
                                                     Facsimile: 713-678-0613
                                                     Jesse@theCoronaLawfirm.com

                                                     ATTORNEY FOR PLAINTIFFS

                            INSTRUCTIONS AND DEFINITIONS
         1.       The undersigned party propounds the attached questions to you under the
provisions of Rule 197 of the Texas Rules of Civil Procedure. These questions are being served
on your attorney and answers to the Interrogatories should, to the extent possible, be answered in
the spaces provided; and if additional space is needed, please use additional sheets or the back of
the preceding page. You are notified that this party specifies that the answers shall be filed and
served upon the undersigned on or before the expiration of thirty (30) days from the date of the
service of these questions; and the questions and your sworn answers may be offered in evidence
at the trial of this lawsuit.
         2.       In answering these questions, please furnish all information available to you,
including information in the possession of your attorney, or its investigators, and all persons
acting in your behalf, and not merely such information known of your own personal knowledge.
If you cannot answer the Interrogatory in full after exercising due diligence to secure the
information, so state in your answer and, to the extent possible, answer stating whatever
information or knowledge you have.

______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                  PAGE -35-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 44 of 54



         3.      In each question wherein you are asked to identify a person, please state with
respect to such person his full name, last known address and home telephone number. If the
person to be identified is not a natural person (e.g. a corporation) give its name and address and
principal business activity.
         4.      In those instances where you choose to answer an Interrogatory for information
by referring to a specific document or record, it is requested that such specification be in such
sufficient detail to permit the requesting party to locate and identify the records and/or
documents from which the answer can be ascertained.
         5.      To the extent any Interrogatory is objected to, please set forth the complete basis
for the objection. If you object to only a portion of a particular Interrogatory, specifically
identify the portion of the Interrogatory to which you are objecting and answer the remainder
completely. If you claim privileges as grounds for not answering any Interrogatory in whole or
in part, state the privilege you are asserting, describe the factual basis for your claim of privilege,
including relevant dates and persons involved, in sufficient detail so as to permit the court to
adjudicate the validity of the assertion, and please state whether information and/or documents
are being withheld pursuant to the assertion of an objection/claim of privilege.
         6.      Under Rule 193, an objection that an interrogatory or request for production is
overly broad or exceeds the scope of permissible discovery does not relieve you of the duty to
respond to that portion which is not subject to the objection. If you make any such objection, you
are requested to specifically state what limitations you claim should be made on the request or
interrogatory, and to make that portion of the discovery, which is not subject to such limitations.

       The following terms shall have the meaning indicated below.

       a. “Person” means natural persons, corporations, partnerships, sole proprietorships,
          unions, associations, or any other kind of entity or its agents, servants and employees.
       b. “Document” means any printed, typewritten, mechanically or otherwise recorded
          matter of whatever character including but not without limitation, letters, purchase
          orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,
          calendars, inter- and intra-office communications, statement, investigative reports,
          announcements, depositions, answers to interrogatories, pleadings, judgments,
          newspaper articles, photographs, tape recordings, motion pictures and any carbon or
          photographic copies of any such material if you do not have custody or control of the
          original; and anything else in writing. If any document requested to be identified
          was, but is no longer in your possession or control or is no longer in existence, state
          whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
          involuntarily to others, and if so, to whom, or (4) otherwise disposed of, and in each
          instance explain the circumstances surrounding an authorization of such disposition
          thereof, state the approximate date thereof and describe its contents.
       c. “You” and “Your” shall mean the party to whom these questions are directed as well
          as agents, employees, attorneys, investigators and all other persons acting for said
          party.
       d. “Misconduct” is defined as an activity, act, or omission to act which result in a breach
          of warranty, express of implied, violation of any statute, regulation, or industry
          standard, whether relating to safety or otherwise, or a breach of any duty of any care.



______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                      PAGE -36-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 45 of 54



       e. “Plaintiff(s)” is defined as the party who is propounding these Interrogatories to you
          and any of its agents, servants or employees.
       f. “Occurrence,” “collision,” “incident” and/or “wreck” and/or the phrase “collision
          made the basis of this suit” shall mean the accident, event or happening as set forth in
          the Plaintiffs’ petition complaint that has given rise to this lawsuit.
       g. When asked to “describe” a document, state the title, subject matter, author, date,
          addressee, file designation and other identifying designation and the present locations
          and custodian of the document.
       h. The term “statement” includes any written statements signed or otherwise adopted or
          approved by the person making it, and any stenographic, mechanical, electrical,
          magnetic, or other recording, or a transcription thereof, which is a substantially
          verbatim recital of an oral statement by the person making it and contemporaneously
          recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).
       i. “Mobile device” means cellular telephone, smartphone, satellite telephone, pager,
          personal digital assistant (“PDA”), iPad, Google Tablet or any such similar device.
       j. As used herein, the term “information” should be construed in the broad sense. It
          includes reference to both facts and applicable principles. This word should not be
          construed to be limited by any method of acquisition or compilation and, therefore,
          includes oral information as well as documents.
       k. As used herein, the terms “identify” and/or “identity” mean to provide the following:
          (1) With regard to natural persons, state the name, last known telephone number and
          last known address of the person; the name, address and telephone number of the
          employer of such person; if "you" have a business relationship, direct or indirect with
          such person, or his employer, state the nature of such business relationship; (2)
          With respect to any entity, which is not a natural person, state the name, telephone
          number and last known address of such entity; state the nature of such entity; and if
          "You" have any business relationship with such entity, either direct or indirect, state
          the nature of such relationship.
       l. The term “communication” means any oral or written utterance, notation, or
          statement of any nature whatsoever, by and to whomsoever made, including,
          correspondence, conversations, dialogues, discussions, interviews, consultations,
          agreements, and other understandings, among two or more persons.
       m. The term “or” and the term “and” means the term both “or” and “and” in both
          conjunctive and disjunctive.
       n. The term of any singular form of a term shall include the plural, and the use of a
          plural form of a term shall include the singular.

                                REQUEST FOR PRIVILEGE LOG

        7.    With respect to any documents or information claimed to be privileged and
therefore exempt from discovery, request is hereby made that you produce a privilege log in
compliance with the Texas Rules of Civil Procedure within 15 days of service of your responses.




______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                 PAGE -37-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 46 of 54



                              DUTY TO SUPPLEMENT RESPONSES

        8.       Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Interrogatories reasonably
promptly after you discover the necessity of supplementation. Such supplemental responses are
to be filed and served upon this party immediately upon receipt of such information. Pursuant to
Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to properly supplement your
answers, the Court may forbid you from introducing into evidence the material or information
that was not timely disclosed, or from offering testimony of a witness who was not timely
identified. If individuals with knowledge of relevant facts come to your attention after serving
answers to these Interrogatories, or if any such individuals, employees, or agents of the
Defendant change employment or move before trial, Plaintiffs request that to be timely informed
of such developments.
                                 FIRST SET OF INTERROGATORIES
INTERROGATORY NO. 1: State the name, address, telephone number, and position or job
title of all persons answering these interrogatories.
ANSWER:

INTERROGATORY NO. 2: State whether Defendant contends that any conditions precedent
to Plaintiffs’ recovery has not been met, whether said conditions be stated in the insurance policy
or required by law. If so, state what conditions have not been met.
ANSWER:

INTERROGATORY NO. 3: List the date(s) Defendant requested that Plaintiffs provide any
named Defendant(s) in this cause of action with requested information that was required in order
to properly evaluate Plaintiffs’ claim(s).
ANSWER:

INTERROGATORY NO. 4: Please state the following concerning notice of claim and timing
of payment: (a) the date and manner in which Defendant received notice of the claim; (b) the
date and manner in which Defendant acknowledged receipt of the claim; (c) the date and manner
in which Defendant commenced investigation of the claim; (d) the date and manner in which
Defendant requested from the claimant all items, statements, and forms that Defendant
reasonably believed, at the time, would be required from the claimant; and (e) the date and
manner in which Defendant notified the claimant in writing of the acceptance or rejection of the
claim.
ANSWER:

INTERROGATORY NO. 5: State whether Defendant contends that Plaintiffs did not provide
any named Defendant(s) in this cause of action with requested information that was required in
order to properly evaluate Plaintiffs’ claim(s). If so, state what information was requested and
not provided, and the dates of the requests.
ANSWER:

INTERROGATORY NO. 6: State the name, address, telephone number, and job title or
position of all persons who issued, adjusted, investigated, reviewed, handled, made entries, made
______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                  PAGE -38-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 47 of 54



decisions, or exchanged any documents or communications, including electronic, regarding
Plaintiffs’ insurance policy or the claim(s) made the basis of this lawsuit, including the name,
address, and telephone number of the supervisor identified person. For any such person who is
no longer an employee, agent, or representative of any defendant, please so indicate and provide
the person’s last known address and telephone number.
ANSWER:

INTERROGATORY NO. 7: State ever basis, in fact and in the terms of Plaintiffs’ policy, for
Defendant’s denial or payment and/or recommendation of denial or payment of Plaintiffs’
claims.
ANSWER:

INTERROGATORY NO. 8: State every basis, in fact and in the terms of Plaintiffs’ policy, for
Defendant’s failure to pay the Plaintiffs’ full claims.
ANSWER:

INTERROGATORY NO. 9: State the cause number, style, and court for each lawsuit filed
against Defendant in the last five years alleging misconduct, improper claims handling, bad faith,
violations of Texas Insurance Code § 541.060, formerly known as Article 21.21, or violations of
Texas Insurance Code § 542.055, et seq., formerly known as Article 21.55, in the handling of
first party claims for property damage coverage under homeowner insurance policies.
ANSWER:

INTERROGATORY NO. 10: State the legal theories and describe the factual basis, for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Texas Insurance Code § 541.060, the violation of which is alleged in Plaintiffs’ current live
pleading against Defendant.
ANSWER:

INTERROGATORY NO. 11: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.055, in that Defendant followed all statutory deadlines, and by no later
than the 15th day of notice of the claim in the event of a weather-related catastrophe or major
natural disaster, as defined by the commissioner, the claim-handling deadlines under this
subchapter are extended for an additional 15 days acknowledged receipt of the claim,
commenced investigation of the claim, and requested any proper documents from Plaintiffs’
reasonably believed necessary to conduct such investigation, made additional requests during the
investigation as necessary, and if acknowledged of receipt of the claim was not in writing, made
record of the date, manner and content, as refuted in Plaintiffs’ current live pleading against
Defendant.
ANSWER:

INTERROGATORY NO. 12: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.056, in that Defendant followed all statutory deadlines by notifying
Plaintiffs in writing the acceptance or rejection of Plaintiffs’ claim no later than the 15th business

______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                     PAGE -39-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 48 of 54



day after receipt of any requested information from Plaintiffs, in the event of a weather-related
catastrophe or major natural disaster, as defined by the commissioner, the claim-handling
deadlines under this subchapter are extended for an additional 15 days), including stating the
reason if rejected or explanation of why Defendant could not do so within that time, as refuted in
Plaintiffs’ current live pleading against Defendant.
ANSWER:

INTERROGATORY NO. 13: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.058, in that Defendant after receiving all items, statements, and forms
reasonably requested and required under § 542.055, delays payment of the claim for a period
exceeding the period specified by other applicable statutes or, if other statutes do not specify a
period, for more than 60 days, the insurer shall pay damages and other items as provided by §
542.060, except where it is found as a result of arbitration or litigation that a claim received by
an insurer is invalid and should not be paid by the insurer, receiving all necessary information,
Defendant did not delay in making payments for more than 60 days, as refuted in Plaintiffs’
current live pleading against Defendant.
ANSWER:

INTERROGATORY NO. 14: For each investigation by a Texas governmental agency within
the last five years into Defendant’s practices when handling first party claims for property
damage coverage under homeowner/commercial policies, state the name of the agency, the
names of all investigators, and the names of all government representatives with whom
Defendant communicated for purposes of the investigation.
ANSWER:

INTERROGATORY NO. 15: Identify by name, address, and telephone number, all persons
and/or entities that have filed property damage claims, hurricane damage claims, hail damage
claims, water damage claims, roof damage claims and/or wind damage claims with Defendant
that have been adjusted by any and all adjusters assigned to Plaintiffs’ claim made the basis of
this lawsuit, from the time of hiring through the present.
ANSWER:

INTERROGATORY NO. 16: Please state whether Defendant took, or is aware of the taking
of, a recorded statement and/or examination under oath of any representative, or agent of, or any
person employed by, Plaintiffs regarding the claim made the basis of this lawsuit. If a recorded
statement and/or examination under oath was taken, please state the date it was taken and the
name of the person taking the statement. Please also state whether the statement was transcribed,
where the statement is currently located, and/or the last place Defendant saw a transcription of
same.
ANSWER:

INTERROGATORY NO. 17: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that have issued Plaintiffs’ policy.
ANSWER:



______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                  PAGE -40-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 49 of 54



INTERROGATORY NO. 18: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that prepared Plaintiffs’ Policy including the
Property made basis of the claim(s).
ANSWER:

INTERROGATORY NO. 19: Identify by name or company name, address, and telephone
number any engineer(s) and/or engineering company(s), used to evaluate Plaintiffs’ claim(s), the
name(s) of each prior claim each such person(s) and/or company(s) worked for Defendant, the
date(s) of the reports, and the address of the Property for which the inspection was done.
ANSWER:

INTERROGATORY NO. 20: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years.
ANSWER:

INTERROGATORY NO. 21: When was the date Defendant anticipated litigation?
ANSWER:

INTERROGATORY NO. 22: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years.
ANSWER:

INTERROGATORY NO. 23: Does Defendant claim that Plaintiffs failed to mitigate their
damages? If so, describe how Plaintiffs failed to do so, identifying any resulting prejudice
caused to Defendant.
ANSWER:

INTERROGATORY NO. 24: Describe how Defendant determined whether overhead and
profit (“O&P”) should be applied to the claim made the basis of this lawsuit, identifying the
criteria for that determination.
ANSWER:

INTERROGATORY NO. 25: To the extent Defendant utilized an estimating software
program and modified the manufacturer’s settings with respect to Plaintiffs’ claim, identify those
modifications.
ANSWER:

INTERROGATORY NO. 26: Identify all price lists used to prepare all estimates on the claim
made the basis of this lawsuit, stating the manufacturer version, date and geographical area.
ANSWER:




______________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                                 PAGE -41-
      Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 50 of 54



           PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

        COME NOW, RICHARD COGDILL and PATRICIA COGDILL, Plaintiffs in the above
styled and numbered cause, and requires that ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, Defendant, answer the following Requests for Admissions, and
Plaintiffs require that responses to same be served upon the undersigned no later than fifty (50)
days after the date of the service hereof.

                                                    Respectfully submitted,

                                                    THE CORONA LAW FIRM, PLLC


                                                    By: /s/ Jesse S. Corona

                                                    Jesse S. Corona
                                                    Texas Bar No. 24082184
                                                    Southern District Bar No. 2239270
                                                    12807 Haynes Road, Bldg E
                                                    Houston, Texas 77066
                                                    Telephone: 281-882-3531
                                                    Facsimile: 713-678-0613
                                                    Jesse@theCoronaLawfirm.com

                                                    ATTORNEY FOR PLAINTIFFS

                           FIRST REQUEST FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1: Admit the Defendant’s principal place of business is
Texas.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 2:                  Admit the Defendant conducts the business of
insurance in Texas.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 3: Admit the Defendant insured Plaintiffs’ property
against wind and hail damage.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 4: Admit the Defendant has been reported to the Texas
Department of Insurance for the mishandling of claims in the last five (5) years.

______________________________________
PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS                                                PAGE -42-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 51 of 54



ADMIT OR DENY:


REQUEST FOR ADMISSION NO. 5: Admit the Plaintiffs’ property sustained wind damage
as a result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 6: Admit the Plaintiffs’ roof sustained wind damage as a
result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 7: Admit the windstorm(s) created openings in Plaintiffs’
roof whereby water leaked into the interior of Plaintiffs’ home causing damage.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 8: Admit the as a result of water leaking into Plaintiffs’
home, Plaintiffs’ personal property was damaged.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 9: Admit the exterior of Plaintiffs’ home sustained wind
damage as a result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 10: Admit the windstorm(s) that damaged Plaintiffs’
property was a covered occurrence under Plaintiffs’ insurance policy with the Defendant
insurance company.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 11: Admit the Plaintiffs’ property sustained hail damage
as a result of the hailstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 12: Admit the Plaintiffs’ roof sustained hail damage as a
result of the hailstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 13: Admit the exterior of Plaintiffs’ home sustained hail
damage as a result of the hailstorm(s).
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 14: Admit Plaintiffs’ personal property was damaged as a
result of the hailstorm(s).
ADMIT OR DENY:




______________________________________
PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS                                       PAGE -43-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 52 of 54



REQUEST FOR ADMISSION NO. 15: Admit the hailstorm(s) that damaged Plaintiffs’
property was a covered occurrence under Plaintiffs’ insurance policy with the Defendant
insurance company.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 16: Admit the Defendant improperly and unreasonably
adjusted Plaintiffs’ claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 17: Admit the Defendant performed an outcome-oriented
investigation of Plaintiffs’ claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 18: Admit the Defendant did not conduct a reasonable
investigation of Plaintiffs’ damage.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 19: Admit the Defendant has unreasonably delayed
payment to the Plaintiffs and failed to fairly settle Plaintiffs’ claim even though liability was
reasonably clear.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 20: Admit the Defendant was not open and honest in its
adjustment of Plaintiffs’ claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 21: Admit the Defendant failed to make an attempt to
settle Plaintiffs’ claim in a fair manner.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 22: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiffs’ Property was not covered under the Policy.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 23: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiffs’ Property did not need to be replaced.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 24: Admit the Defendant was aware that the damage to
Plaintiffs’ Property warranted replacement and not repair.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 25: Admit the Defendant took advantage of Plaintiffs’
lack of knowledge and expertise.
ADMIT OR DENY:



______________________________________
PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS                                                PAGE -44-
    Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 53 of 54



REQUEST FOR ADMISSION NO. 26: Admit the Defendant engaged in false, misleading,
and deceptive acts or practices in the business of insurance in the handling of Plaintiffs’ claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 27: Admit the Defendant made material false
representations and/or material false promises to Plaintiffs.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 28: Admit the Defendant intended that Plaintiffs would
rely on these false representations and upon which Plaintiffs did reasonably rely to its detriment.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 29: Admit the Defendant breached its insurance contract
with Plaintiffs.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 30: Admit the Defendant failed to provide its adjuster
with policies, guidelines, and/or materials pertaining to the lawful handling of insurance claims.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 31: Admit the Defendant purposely denied and/or
underpaid Plaintiffs’ claim in order to continue making profit off of Plaintiffs.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 32: Admit the Defendant provides incentives and/or
bonuses to its adjusters for closing out claims without adequate payment.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 33: Admit the Defendant provided a bonus to its adjuster
in relation to Plaintiffs’ claim.
ADMIT OR DENY:




______________________________________
PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS                                                  PAGE -45-
   Case 4:20-cv-01140 Document 1-3 Filed on 03/31/20 in TXSD Page 54 of 54



                              CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Request for Disclosure,
Request for Production, First Set of Interrogatories, and Requests for Admissions has been
served upon Defendant by serving its Registered Agent at the same time Defendant was served
with a copy of Plaintiff’s Original Petition.

                                                  By: /s/ Jesse S. Corona
                                                     Jesse S. Corona




______________________________________
CERTIFICATE OF SERVICE                                                               PAGE -46-
